DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5,  7-9, 12, 14, and 61-72 are pending. Claims 5, 7, 12, 14, 61 -63, 65-66, 68-72 are amended. Claims 3-4, 6, 10-11, 13 and 15-60 were previously canceled.
Note: Claims filed on 05/17/2021 indicate that “[p]lease cancel claims 5, 7, 10 - 63, and 67 - 72 as indicated”. However, claims 5, 7, 12, 14, 61-63 and 68-72 appear as currently amended and claim 67 appears as previously presented. For purpose of examination claims 5, 7, 12, 14, 61-63 and 67-72 are going to be considered pending as indicated by the respective identifier (Currently amended) and (Previously presented)).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection (see 112(a) section below for more details).

Claim Objections
Claim 5, 7, 12, 14, 61-63, 65-72 are objected to because of the following informalities:  
Claim 5, line 12, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 7, line 5 and 8, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 7, line 5, recites “the predefine percentage”. To keep consistency in the claim language Examiner suggests “the predefine percentage of the baseline heart rate”.
Claim 12, line 13, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 61, lines 4-5, recites “the detected consecutive heart beats”. Claim 61 depends on claim 1 and claim 1 recites “detected heart beat” (singular). There 
Claim 61, line 6, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 62, lines 4-5, recites “the detected consecutive heart beats”. Claim 61 depends on claim 1 and claim 1 recites “detected heart beat” (singular). There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “detected consecutive heart beats”.
Claim 62, line 6, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 63, line 5 and line 8, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 66, lines 7-8, recites “a predefined percentage of the baseline heart rate”. Examiner suggests “the predefine percentage of the baseline heart rate”, since claim 66 depends on claim 5 and the phrase appeared previously in claim 5.
Claim 68, lines 4-5, recites “the 
Claim 68, line 6, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 68, line 11, recites “the rate”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “a rate”.
Claim 69, lines 4-5, recites “the detected consecutive heart beats”. Claim 69 depends on claim 8 and claim 8 recites “detected heart beat” (singular). There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “detected consecutive heart beats”.
Claim 70, line 6 and line 9, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claim 70, line 8, recites “the rate”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “a rate”.
Claim 72, line 7, recites “time differences”. To keep consistency in the claim language, Examiner suggest “time difference between the detected consecutive heart beats”.
Claims 14, 65, 67 and 71-72 depend directly or indirectly from an objected claim therefore are also objected.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 12, 14, 61-63 and 65-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 (lines 12-18), claim 12 (lines 13-19), claim 61 (lines 6-12) and claim 68 (lines 6-12) recite “responsive to determining that the time differences are within a predefined percentage of the baseline heart rate, setting the heart rate to a rate that is consistent with the time differences between the detected consecutive heart beats”. Applicant’s specification, paragraph [0034], recites “[t]he heart rate is determined 508 based on the timing of the detected heart beats. In an embodiment, the media processing device 110 may enforce a may identify a sequence of time differences between consecutive detected heart beats. The values may be compared against a baseline heart rate (e.g., a previously determined heart rate for a preceding time period) to determine if the time differences are within a predefined threshold percentage (e.g., 10%) of the baseline heart rate. For example, if the time differences are determined to be {0.85 seconds, 0.84 seconds, 0.87 seconds, ... } and the previously detected heart rate corresponds to 0.4 second time periods, the media processing device 110 determines that the data likely does not correspond to heart rate because heart rate generally does not change that quickly. However, if a heart rate within the threshold range of the previously determined value is not detected within an allowed time window and the data is self-consistent with a different heart rate, it may be determined that the previously detected heart rate was erroneous and the heart rate may be reset based on the current data”. Applicant’s specification provides support for determining heart rate based on the time differences between the detected consecutive heart beats. However, the determination is not responsive to determining that the time differences are within a predefined percentage of the baseline heart rate. The above amendment represent a departure from the disclosure and the claims as originally filed and thus is considered to lack adequate written description.
Claim 7 (lines 5-8), claim 14 (lines 7-10), claim 63 (lines 5-8) and claim 70, (lines 6-10) recite “responsive to determining that the time differences are not within a predefined percentage over a predefined allowed time window, setting the heart rate to a rate that is consistent with the time differences, the heart rate different than the baseline heart rate”. Applicant’s specification, paragraph [0034], recites “ [t]he heart rate is determined 508 based on the timing of the detected heart beats…the media processing device 110 may identify a sequence of time differences between consecutive detected heart beats. The values may be compared against a baseline heart rate (e.g., a previously determined heart rate for a preceding time period) to determine if the time differences are within a predefined threshold percentage (e.g., 10%) of the baseline heart rate. For example, if the time differences are determined to be {0.85 seconds, 0.84 seconds, 0.87 seconds, ... } and the previously detected heart rate corresponds to 0.4 second time periods, the media processing device 110 determines that the data likely does not correspond to heart rate because heart rate generally does not change that quickly. However, if a heart rate within the threshold range of the previously determined value is not detected within an allowed time window and the data is self-consistent with a different heart rate, it may be determined that the previously detected heart rate was erroneous and the heart rate may be reset based on the current data”. Applicant’s specification provides support for determining heart rate based on the time differences between the detected consecutive heart beats. However, the determination is not responsive to determining that the time differences are not within a predefined percentage of the baseline heart rate. The above amendment represent a departure from the 
Claim 62 (lines 6-10), claim 66 (lines 7-8), claim 69 (lines 6-10) and claim 72 (lines 7-8) recite “responsive to determining that time differences are not within a predefine percentage of the baseline heart rate, setting the heart rate to the baseline heart rate”. Applicants specification, paragraph [0034], recites “[t]he heart rate is determined 508 based on the timing of the detected heart beats...Here, the media processing device 110 may identify a sequence of time differences between consecutive detected heart beats. The values may be compared against a baseline heart rate (e.g., a previously determined heart rate for a preceding time period) to determine if the time differences are within a predefined threshold percentage (e.g., 10%) of the baseline heart rate. if the time differences are determined to be {0.85 seconds, 0.84 seconds, 0.87 seconds, ... } and the previously detected heart rate corresponds to 0.4 second time periods, the media processing device 110 determines that the data likely does not correspond to heart rate because heart rate generally does not change that quickly. However, if a heart rate within the threshold range of the previously determined value is not detected within an allowed time window and the data is self-consistent with a different heart rate, it may be determined that the previously detected heart rate was erroneous and the heart rate may be reset based on the current data”. Based on paragraph [0034] , when a heart rate within the threshold range of the baseline heart rate (previously determined value) is not detected within an allowed time window and the heart rate (data) is self-
Claims 65, 67 and 71 depend directly or indirectly from a rejected claim above, therefore are also rejected under 112(a)

Allowable Subject Matter
Claims 1-2, 8-9 and 64 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:




identifying that the smoothed motion data comprises a change in pitch of the inertial measurement device about an axis parallel to a width of a human body within a first predefined amplitude range
In combination with all other claim limitations.

	Claim 8:
	identifying that the smoothed motion data comprises a change in pitch of the inertial measurement device about an axis parallel to a width of a human body within a first predefined amplitude range
In combination with all other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130338460 A1 – He et al. - Wearable device that measures a pulsatile motion signal of the body.  The wearable device includes a motion sensor (accelerometer or a gyroscope) that measures the pulsatile motion signal (MoCG), which is the result of a mechanical motion of portions of the body that occurs in response to blood being pumped during a heartbeat, and a data processor that calculates, solely based on an output of the at least one MoCG sensor, at least one of (i) heart rate (HR) and activity level for the user, and (ii) respiratory rate (RR), stroke volume (SV), and cardiac output (CO) for the user.
US 20190362822 A1- Haveri et al. - Wearable sensor with an accelerometer that detects heart's rotation along its long-axis, which also generates rotational force around a body's longitudinal axis at a phase of the heartbeat.  Either or both the body's longitudinal movement or rotational movement around the body's longitudinal axis are transformed to a heartbeat or heartbeats per minute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626